                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              VALDOSTA DIVISION


 DERRICK HILL and VIRGIE HILL,

       Plaintiffs,

 v.                                            Civil Action No. 7:18-CV-21 (HL)

 MIKE DEWEY, et al.,

       Defendants.



                                       ORDER

      Before the Court is Defendants’ Motion to Dismiss (Doc. 26) and Plaintiffs’

Motion to Substitute Party (Doc. 29). Plaintiffs Derrick and Virgie Hill filed a pro se

complaint for alleged violations of their civil rights under 42 U.S.C. § 1983. (Doc.

1). Plaintiffs allege that Defendants Terry Griffin, Will Cope, Jerry Miller, Anthony

Branham, and Mike Dewey executed an invalid search warrant, and thus their

subsequent search and seizure violated the Fourth Amendment. (Id.). Defendants’

Motion argues that Plaintiffs’ Complaint failed to state a claim because 1)

Defendants executed “a valid search warrant supported by probable cause”; and

2) even if a Fourth Amendment violation occurred, qualified immunity bars

Plaintiffs’ claims. (Doc. 26). The Court GRANTS Defendants’ Motion to Dismiss.

(Id.). Plaintiffs’ Motion to Substitute Party is DISMISSED as moot. (Doc. 29).
    I.       FACTUAL BACKGROUND

          On April 12, 2017, the Brooks County, Georgia Magistrate Judge issued a

search warrant for 1100 West Bay Street, Quitman, Georgia. (Doc. 26-2). This

address is Plaintiff Vergie Hill’s residence. (Doc. 1). The warrant also authorized

search and seizure of Plaintiff Derrick Hill. (Doc. 26-2). Defendant Wilbur Cope, as

Special Agent, provided his affidavit for the search warrant application. (Doc. 26-

3). The Magistrate Judge relied upon that affidavit and its information when

determining whether probable cause existed to issue the warrant. 1 (Id.). The

affidavit details Defendant Cope’s experience in law enforcement and drug

investigations. (Doc. 26-3, p. 1–2). With regard to Plaintiffs, Defendant Cope

submitted a few paragraphs, relaying information from a confidential informant

(“CI”):

          Informant advised that it has seen marijuana and cocaine being kept
          at the above named premises within the last 72 hours. Informant is
          familiar with what marijuana and cocaine looks like. CI has seen
          marijuana and cocaine being stored at the above mentioned premises
          within the past 72 hours in the possession of Derrick Chenier Hill.

          CI has provided information to Law Enforcement in the past that has
          led to recovery of marijuana, cocaine and other narcotics.




1
  Defendant Cope’s affidavit is dated March 12, 2:50 P.M. (Doc. 26-3, p. 3). The
search warrant, however, is dated April 12, 2:50 P.M. (Doc. 26-2, p. 1). On the
search warrant, the Magistrate Judge had initially written “March” on the month
line, but he marked through “March” and corrected the date to “April.” (Doc. 26-3,
p. 3). The Court assumes the affidavit’s March 12 date is merely a mistake, and
the correct date for both the affidavit and search warrant is April 12.
                                           2
         Upon independent investigation affiant found that the above
         described location does exist as described by affiant.

(Id. at 2–3). Based on Defendant Cope’s affidavit, the Magistrate Judge found

probable cause existed to search the home and Plaintiff Derrick Hill and issued a

warrant. (Doc. 26-2). Members of the Brooks County Sheriff’s Office, including

Defendants Cope, Griffin, Branham, Miller, and Dewey executed the search

warrant. (Doc. 1). Defendants searched the residence, seized Plaintiff Derrick Hill,

and searched his person. (Id.). The officers seized marijuana and money after

searching Plaintiff Derrick Hill. (Id.).

         Plaintiffs now allege that Defendants “conspired” to execute a facially invalid

search warrant that lacked probable cause. (Id.). Additionally, Plaintiffs allege that

Defendants fabricated both the existence of a CI and the information provided in

Defendant Cope’s affidavit. (Id.). According to Plaintiffs, Defendant Cope’s affidavit

sought to mislead the Magistrate Judge because Defendants “knew the

information was false or would have known [it] was false, except for their reckless

disregard for the truth.” (Id.). Plaintiffs filed their Complaint on February 5, 2018 for

Defendants’ alleged Fourth Amendment violations (Id.); Defendants’ Motion to

Dismiss for failure to state a claim followed on February 28, 2019. (Doc. 26).

   II.      MOTION TO DISMISS STANDARD

         When ruling on a Rule 12(b)(6) motion to dismiss, a court must accept the

facts alleged in the plaintiff’s complaint as true and construe all reasonable


                                            3
inferences in the light most favorable to the plaintiff. Bryant v. Avado Brands, Inc.,

187 F.3d 1271,1273 n.1 (11th Cir. 1999); see FED. R. CIV. P. 12(b)(6). To avoid

dismissal, “a complaint must contain sufficient factual matter . . . to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The complaint

need not contain detailed factual allegations, but it must provide “more than labels

or conclusions.” Twombly, 550 U.S. at 554. “Threadbare recitals” of a cause of

action’s elements, “supported by mere conclusory statements,” are insufficient.

Iqbal, 556 U.S. at 678. Here, Plaintiffs proceed as pro se litigants, and thus, their

Complaint is held to “less stringent standards than formal pleadings drafted by

lawyers.” Dean v. Barber, 951 F.2d. 1210 (11th Cir. 1992) (quoting Haines v.

Kerner, 404 U.S. 519, 520 (1972)); see Pinson v. JPMorgan Chase Bank, Nat’l

Ass’n, 942 F.3d 1200, 1206 (11th Cir. 2019) (“[Courts] liberally construe pro se

pleadings.”).

   III.     ANALYSIS

          Defendants argue for dismissal of Plaintiffs’ Complaint on two grounds.

(Doc. 26-1). First, Defendants assert that Plaintiffs failed to state a Fourth

Amendment claim because Defendant Cope’s affidavit provided probable cause,

the Magistrate Judge issued a valid search warrant, and Defendants legally

executed the search and seizure authorized by the warrant. (Id. at p. 4). Second,



                                          4
if the Court finds the affidavit lacked probable cause, Defendants’ assert that

qualified immunity still bars Plaintiffs’ claims. (Id. at p. 8).

       A. Search Warrant Beyond Complaint

       Defendants attached exhibits to their Motion to Dismiss including the search

warrant and Defendant Cope’s affidavit. Defendants argue that their exhibits

demonstrate Plaintiffs’ failure to state their claims. Plaintiffs did not attach a copy

of the affidavit or search warrant to their Complaint. Generally, the district court

“must convert a motion to dismiss into a motion for summary judgment if it

considers materials outside the complaint.” Day v. Taylor, 400 F.3d 1272, 1275–

76 (11th Cir. 2005). The Court may, however, consider documents attached to a

motion to dismiss without converting the motion into one for summary judgment if

the documents are central to the plaintiff’s claim, referred to in the complaint, and

of undisputed authenticity. Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002).

The search warrant and supporting affidavit satisfy these requirements.2

       Plaintiffs’ principal claim is that the Magistrate Judge issued an invalid

search warrant, and consequently, Defendants illegally searched the home and

seized Plaintiff Derrick Hill. (Doc. 1). The search warrant and affidavit are central

to Plaintiffs’ Fourth Amendment claims; the Complaint necessarily discusses the



2
  Defendants attached other exhibits as well, including an Incident Report and a
document recording the evidence that Defendants collected. (Docs. 26-4, 26-5).
Those exhibits are not central to Plaintiffs’ claim, and the Court has not considered
them.
                                           5
search warrant and affidavit; and while Plaintiffs challenge the attached warrant’s

validity, they do not challenge the warrant or affidavit’s authenticity. See (Docs. 1,

31). The Court will consider the search warrant and affidavit attached to

Defendants’ Motion without converting it into a motion for summary judgment.3

      B. Conclusory Statements

      As an initial matter, the Court will dismiss Plaintiffs’ claims that lack factual

allegations to establish Defendants’ liability. On a Rule 12(b)(6) motion, the Court

only accepts Plaintiffs’ factual allegations as true; conclusory statements cannot

alone support a complaint. See Iqbal, 556 U.S. at 678 (“[T]he tenet that a court

must accept as true all of the allegations contained in a complaint is inapplicable

to legal conclusions.”). Plaintiffs do not allege facts to support their allegations that

Defendants fabricated a CI; that Defendants knowingly presented fabricated

evidence in the affidavit; and that Defendants executed the search warrant

knowing it was false. These allegations amount to “mere conclusory statements.”

Id. For example, Plaintiffs have not pointed out specifically which statements in the

affidavit were falsified; Plaintiffs did not allege facts demonstrating Defendants’

fabrication; and Plaintiffs did not allege how they came to understand that

Defendants’ fabricated the affidavit. The Court dismisses Plaintiffs’ unsupported

claims that Defendant Cope fabricated evidence in his affidavit and that other



3
 Plaintiffs challenge the authenticity of the evidence presented in the affidavit; they
do not assert that the warrant or affidavit themselves are falsified documents.
                                            6
Defendants knew the information was false and executed the search warrant

despite its deficiencies.

      The Court will address Plaintiffs’ remaining claim that the search warrant

was invalid because Defendant Cope’s affidavit lacked probable cause. The

search warrant and affidavit are before the Court, and these documents provide a

factual basis from which the Court can evaluate whether Plaintiffs’ Complaint

states a claim.

      C. Validity of Search Warrant

      The Supreme Court has recognized that “[r]easonable minds frequently may

differ on the question whether a particular affidavit establishes probable cause.”

United States v. Leon, 468 U.S. 897, 914 (1984). Therefore, when reviewing a

search warrant, courts afford “great deference” to the magistrate judge’s probable

cause determination. Illinois v. Gates, 462 U.S. 213, 236 (1983) (quoting Spinelli

v. United States, 393 U.S. 410, 419 (1969)). That deference, however, is not

without limits. Reviewing courts invalidate a warrant when its supporting affidavit

did not provide “a substantial basis” for the magistrate judge to conclude that

probable cause existed. Gates, 462 U.S. at 238–39.

      The Court applies a “totality-of-the-circumstances” test to determine whether

information obtained from a CI supports probable cause. Id. at 230–31. Totality of

the circumstances reflects the notion that “probable cause is a fluid concept” and

recognizes that law enforcement often must rely upon “[i]nformants’ tips [that]

                                        7
doubtless come in many shapes and sizes from many different types of persons.”

Id. at 232. Against this background, the Supreme Court in Gates discarded its

“rigid,” two-pronged test previously followed under Aguilar v. Texas, 378 U.S. 108

(1964) and Spinelli v. United States, 393 U.S. 410 (1969). Gates, 462 U.S. at 230–

31. The two-pronged test required a finding that (1) the informant’s “basis of

knowledge” and (2) his “veracity” or “reliability” each independently supported

probable cause. Id. at 228–230. Following Gates, courts no longer treat these

elements “as entirely separate and independent requirements.” Id. at 230. Rather,

a confidential informant’s basis of knowledge, veracity, and reliability are “closely

intertwined issues” that serve “as relevant considerations in the totality-of-the-

circumstances analysis.” Id. at 230, 233.

      Deficiency in any one category will not alone invalidate a search warrant

when considering the totality-of-the-circumstances. Id. at 233–234. Notably, law

enforcement investigation that independently corroborates an informant’s tip may

overcome the informant’s lack of basis of knowledge, veracity, and reliability. See

id. at 241 (“Our decisions . . . have consistently recognized the value of

corroboration of details of an informant’s tip by independent police work.”). But the

nature of the evidence law enforcement corroborates matters. Cozzi v. City of

Birmingham, 892 F.3d 1288, 1295 (11th Cir. 2018). “[L]aw enforcement’s

corroboration of innocent and ‘presently observable facts’ may be insufficient to

establish reasonable suspicion, much less probable cause.” Id. (quoting United

                                         8
States v. Lee, 68 F.3d 1267, 1271 (11th Cir. 1995)). The Supreme Court

distinguishes presently observable facts from predictive facts. See Alabama v.

White, 496 U.S. 325, 332 (1990) (distinguishing facts observable by “general

public” from facts that “predict [a defendant’s] future behavior”). The former cannot

establish probable cause; but the latter, which predicts a suspect’s seemingly

innocent, “future behaviors,” demonstrates the informant’s “inside” knowledge or a

“special familiarity” with the suspect’s criminal activity. Id. The more private

information not readily available to the general public that law enforcement

corroborates, the more likely it becomes that the informant has “access to reliable

information about that individual’s illegal activities.” Id.

      1. Reliability, Veracity, and Basis of Knowledge

      Defendants contend that Defendant Cope’s affidavit supplied probable

cause because: “[w]ithin a very short time prior to the warrant application, [72

hours], a reliable informant reported that drugs were present at the Hill residence

and in the control of Plaintiff Derrick Hill. Defendant Cope . . . confirmed the location

and description of the property described by the informant who was known to be

reliable.” (Doc. 26-1, p. 6). Plaintiffs allege that this evidence presented in

Defendant Cope’s affidavit falls short of probable cause.

      First, the fact that Defendant Cope presumably knows the CI’s identity along

with the CI’s history of providing law enforcement information entitles the affidavit

to some reliability and veracity. See Ortega v. Christian, 85 F.3d 1521, 1525 (11th

                                            9
Cir. 1996) (“[A] past history between the informant and [law enforcement] could

lend support for the informant’s veracity and reliability.”); Adams v. Williams, 407

U.S. 143, 146 (1972) (“The informant was known to [the officer] personally and

had provided him with information in the past. This is a stronger case than . . . an

anonymous telephone tip.”). But here, the affidavit’s allegation that the CI provided

information “that has led to [the] recovery of marijuana, cocaine, and other

narcotics” does not establish the CI’s reliability and veracity approaching probable

cause.

      The affidavit does not disclose the nature of the CI’s previous assistance.

The number of times the CI reliably provided information is unknown, as well as

the quality and attributes of the information. See United States v. Brundidge, 170

F.3d 1350, 1353 (11th Cir. 1999) (finding sufficient veracity where affidavit

explained that the CI provided information “‘at least’ eight times” and “the CI was

‘truthful and reliable’ on each occasion”). From Defendant Cope’s affidavit, the

Court cannot discern whether the prior information “related to the investigation of

[the CI’s] own narcotics-related activities or those of other persons, whether that

information was important or incidental to those investigations, or whether the

information resulted in any search, arrest, or conviction.” United States v. Foree,

43 F.3d 1572, 1575–76 (11th Cir. 1995); see United States v. Sorrells, 714 F.2d

1522, 1528 (11th Cir. 1983) (finding informant’s tip reliable because previous tips

led to the arrests of “others involved in the crimes” and “they were in possession

                                         10
of illegal contraband”). Facts suggesting that the CI’s information was attenuated

from the actual “recovery” of drugs or that the CI’s tip emerged when he faced

criminal penalties would undermine confidence in the CI’s reliability. The affidavit’s

vague acknowledgment that the CI’s information previously “led to [the] recovery”

of drugs—without more—only slightly supports the CI’s reliability, and thus it

receives little weight in the totality-of-the-circumstances analysis. (Doc. 26-3, p. 3).

      The search warrant is not invalid solely because the precise nature of the

CI’s prior assistance is unknown. An informant’s “explicit and detailed description

of alleged wrongdoing,” coupled with a statement that the informant had first-hand

knowledge, would entitle the tip “to greater weight” than what otherwise may be

given. Gates, 462 U.S. at 234. Here, the CI’s tip is neither detailed nor explicit.

Defendant Cope wrote that the CI “has seen” marijuana and cocaine “being kept”

at the premises and generally in Defendant Derrick Hill’s “possession.” (Doc. 26).

The affidavit could have specified whether Plaintiff Derrick Hill intended to sell the

drugs or had sold them in the past. The CI could have specified the weight of drugs

in his possession, or where, inside the premises the drugs were located. Instead,

the affidavit presents the CI’s broad, general description of criminal wrongdoing.4



4
 In cases finding probable cause, courts often point to the CI’s direct contact with
narcotics. Usually, the CI admits to participating in criminal activity or he works with
police to set up a sting operation. See, e.g., United States v. Taylor, 688 F. App’x
638, 641 (11th Cir. 2017) (finding search warrant valid where the CI admitted to
purchasing cocaine at the address on numerous occasions and law enforcement
used the CI “to facilitate” a drug purchase with the defendant); United States v.
                                          11
The CI’s basis of knowledge is first-hand, but the probative value of this information

is low because the affidavit does not provide detailed descriptions that could further

demonstrate the CI’s reliability, veracity, and basis of knowledge.

      2. Law Enforcement Corroboration

      Insufficient basis of knowledge, veracity, and reliability does not end the

Court’s inquiry because independent police corroboration could overcome the CI’s

deficient information. Defendant Cope’s independent investigation verified only

that the “location does exists as described.” (Doc. 26-3, p. 3). The home’s “readily

observable location and appearance” identifies the individual the CI sought to

accuse, but such information does not sustain the CI’s reliability or veracity

regarding knowledge of criminal activity. Florida v. J.L., 529 U.S. 266, 272 (2000).

Probable cause “requires that a tip be reliable in its assertion of illegality, not just

in its tendency to identify a determinate person.” Id. And “a person’s address” is a

“quintessential example[] of innocent and easily observable” fact. Cozzi, 892 F.3d

at 1296. Defendant Cope’s corroboration of the Plaintiffs’ address and description

of the home’s exterior does not confirm the substance of the CI’s criminal



Barron-Soto, 820 F.3d 409, 412–16 (11th Cir. 2016) (finding probable cause to
support search warrant where the CI and officer “arranged a delivery of
methamphetamine” to the defendant); Brundidge, 170 F.3d at 1352 (finding search
warrant valid where the CI observed the defendant selling drugs to an
acquaintance); Jones v. United States, 362 U.S. 257, 268 (1960) (finding search
warrant valid where CI admitted he had “purchased narcotics at the apartment” on
many occasions), overruled on other grounds by United States v. Salvucci, 448
U.S. 83 (1980).
                                       12
allegations. Thus, such corroboration cannot supplement the CI’s information to

arrive at probable cause. Construing all inferences in the Plaintiffs’ favor,

Defendant Cope’s affidavit did not “provide a substantial basis” for Defendants’

subsequent search of the home and Plaintiff Derrick Hill. Gates, 462 U.S. at 238–

39.

      D. Qualified Immunity

      Defendants maintain that even if the search warrant lacked probable cause,

Defendants are entitled to qualified immunity and dismissal of Plaintiffs’ suit.

Qualified immunity offers complete protection for government officials sued in their

individual capacities “insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known.”

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). “Objective reasonableness” is the

applicable standard because the immunity is intended to give “officials breathing

room to make reasonable but mistaken judgments about open legal questions.”

Ziglar v. Abbasi, 137 S. Ct. 1843, 1866 (2017) (quoting Ashcroft v. al-Kidd, 563

U.S. 731, 743 (2011)) (quotation marks omitted). Courts therefore assess the

reasonableness of the official’s conduct “in light of the legal rules that were ‘clearly

established’ at the time the action was taken.” Id. (quoting Anderson v. Creighton,

483 U.S. 635, 639 (1987)).

      To receive qualified immunity, the official first must “prove that he was acting

within the scope of his discretionary authority when the allegedly wrongful acts

                                          13
occurred.” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002) (quotation marks

omitted). Once the official establishes that he was engaged in a “discretionary

function,” the burden shifts to the plaintiff “to show that the defendant is not entitled

to qualified immunity.” Holloman ex rel. Holloman v. Harland, 370 F.3d 1252, 1264

(11th Cir. 2004). The plaintiff must then allege facts demonstrating (1) that the

official violated a constitutional right; and (2) that the constitutional right violated

was “clearly established” at the time of the alleged violation. Id. Although “qualified

immunity is typically addressed at the summary judgment stage of a case, it may

be raised and considered on a motion to dismiss.” Corbitt v. Vickers, 929 F.3d

1304, 1311 (11th Cir. 2019) (quotation marks omitted). When the plaintiff fails to

allege either a constitutional violation or clearly established right, the court may

grant the motion to dismiss. Id.

      Plaintiffs do not dispute that Defendants acted within their discretionary

function. And, as stated above, Plaintiffs have sufficiently alleged that the search

warrant and affidavit lacked probable cause, rendering the subsequent search and

seizure a violation of the Fourth Amendment. Next, the Court analyzes whether

that right was clearly established.

      A plaintiff can demonstrate that the right violated was clearly established in

three ways. First, plaintiffs may show that the United States Supreme Court, the

Eleventh Circuit, or the Georgia Supreme Court has already decided “a materially

similar case.” Terrell v. Smith, 668 F.3d 1244, 1256 (11th Cir. 2012) (quoting

                                           14
Mercado v. City of Orlando, 407 F.3d 1152, 1159 (11th Cir. 2005)). Second,

plaintiffs may point to “a broader, clearly established principle that should control

the novel facts of the situation.” Id. Finally, plaintiffs can argue that the alleged

conduct “so obviously violate[s] the constitution that prior case law is

unnecessary.” Id.

      Plaintiffs have alleged a broad principle of law: a search warrant is invalid

when it was issued based on an affidavit lacking probable cause, and officers

relying on an invalid search warrant violate the Fourth Amendment. To be clearly

established, the principle must be so clear that “every objectively reasonable”

officer facing the same circumstances would know his conduct was illegal. Corbitt,

929 F.3d at 1312 (“[T]he unlawfulness must be apparent.”). The Supreme Court

advises “the clearest indication that the officers acted in an objectively reasonable

manner” is “the fact that a neutral magistrate has issued a warrant.” Messerschmidt

v. Millender, 565 U.S. 535, 546 (2012). That by no means suggests an officer,

relying on a warrant, could never be held liable. Liability attaches when “no

reasonably competent officer would have concluded that a warrant should issue.”

Id. (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)). In other words, officials

lose immunity when the search warrant is “based on an affidavit so lacking in

indicia of probable cause as to render official belief in its existence entirely

unreasonable.” Id. (quoting United States v. Leon, 468 U.S. 897, 923 (1984)).



                                         15
      Although the Supreme Court and Eleventh Circuit set forth pertinent case

law, when it is applied here “every objectively reasonable” officer in the same

circumstances would not know his conduct was illegal. Corbitt, 929 F.3d at 1312.

The “reasonable officer” standard is a low bar. See Malley, 475 U.S. at 341

(“[Q]ualified immunity . . . protects all but the plainly incompetent or those who

knowingly violate the law.”). And the “threshold for establishing” this exception to

qualified immunity when relying on a search warrant—is a “high one.”

Messerschmidt, 565 U.S. at 547. While this Court finds that when construing the

evidence in Plaintiffs’ favor, the affidavit did not support probable cause, the

affidavit was not so deficient “as to render official belief in its existence entirely

unreasonable.” Id.

      Falling short of probable cause does not mean that the affidavit conveys

zero indicia of criminal activity. The bare statement that the informant observed

drugs in Plaintiff Derrick Hill’s possession, first-hand, within seventy-two hours

coupled with the fact that this particular CI’s information led to the recovery of drugs

in the past could induce a reasonably competent officer to conclude the Magistrate

Judge issued a valid warrant. See Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011)

(“Qualified immunity gives government officials breathing room to make

reasonable but mistaken judgments . . . .”). The affidavit likely satisfies the “less

demanding standard” of reasonable suspicion. Illinois v. Wardlow, 528 U.S. 119,

123 (2000) (requiring officers “to articulate more than an inchoate and

                                          16
unparticularized suspicion or hunch of criminal activity”) (citations and quotation

marks omitted). Distinguishing between reasonable suspicion and probable cause

can be challenging. The task is more difficult still where, as here, a magistrate

judge has issued a search warrant and declared that probable cause exists. See

Messerschmidt, 565 U.S. at 547 (“[A]n officer cannot be expected to question the

magistrate’s probable-cause determination . . . .” (quoting Leon, 468 U.S. at 921)).

      When considering “whether the magistrate so obviously erred that any

reasonable officer would have recognized the error,” the answer in this case, is

“no.” Id. at 556. The Court finds that Defendants’ conduct was not “entirely

unreasonable.” Id. at 547. Therefore, qualified immunity applies to bar Plaintiffs’

claims.

      IV.   CONCLUSION

      The Court finds that qualified immunity bars Plaintiffs’ § 1983 claims against

Defendants. Defendants’ Motion to Dismiss is GRANTED. (Doc. 26). Plaintiffs’

Motion to Substitute Party is dismissed as moot. (Doc. 29).5

      SO ORDERED, this 6th day of April, 2020.


                                s/ Hugh Lawson_______________
                                HUGH LAWSON, SENIOR JUDGE

kac



5
 Plaintiffs have also filed a Motion for Extension of Time to File Response. (Doc.
28). That motion is also moot.
                                         17
